DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejections of 6/23/2022 has been withdrawn. 
Applicant's arguments with regards to a diverging portion have been fully considered but they are not persuasive. It is unclear how the slanted wall of 14 connecting to the wall of cylindrical section is not a converging wall and instead a diverging wall. Converge definition from Merriam-webster.com is “to tend or move towards one point” and the wall moves towards the inlet in the flow direction. The rejection is updated to state the position. 
Applicant's arguments with regards to the housing not having a triangular shape vanes have been fully considered but they are not persuasive. The examiner is unsure what applicant means by “the housing […] has no such shaped vanes”. Figure 2 does not show triangular vanes, however, figure 7D shows an “alternated perspective view of alternative forms of fluid mover rotor structures”. This would in turn show and teach that the housing of figure 2 contains the triangular cross section vanes of figure 7D along with the other figures from 7a-7g. Hill does not teach “forming a housing of an-the impeller including vanes having a triangular cross- section, from a respective vane inlet to a respective vane outlet, internal to the housing by laser powder bed fusion” because the combination with Garmin teaches the full limitation. 
The rejection is made final necessitated by amendment and updated below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. US 20070116561.
Regarding claim 1, Hill discloses: 
An impeller (Fig 2: 1) comprising: 
a housing (24 and 22) having:
a fluid inlet cavity (Area before the blades 18 that allows fluid) defining a rotational axis (15), including 
a plurality of vane inlets (Fig 3b: 78) circumferentially arranged along an inner surface of the fluid inlet cavity (inner surface of cavity that allows fluid), and
a plurality of vane outlets (82) circumferentially spaced along a rim of the housing (Rim at the outer end of 82), 
each of the vane outlets being fluidly connected to a corresponding vane inlet by a corresponding channel (20) situated internal to the housing (78 connects to 82 through 20 in between 24 and 22). 
wherein each of the channels maintains a triangular cross-section from each vane inlet to each vane outlet (Fig 7d; Par 52: Triangle cross sections),
wherein the fluid inlet cavity includes a cylindrical section (Fig 1 and 2: Section around 14 that surrounds the wall of 14; as seen in the clip below) including a wall (outer wall of 14 that is aligned with the axis 15; as seen in the clip below) parallel to the rotational axis, and a funneling section (Section around the diagonal wall of 14 that leads into the inlets; as seen in the clip below) including a converging wall (Upper diagonal wall of 14).

    PNG
    media_image1.png
    390
    409
    media_image1.png
    Greyscale


Regarding claim 2, Hill discloses:
wherein each of the internal channels follows a coiled path around the rotational axis from the vane inlet to the vane outlet (Fig 7d: Coiled path around the center).
Regarding claim 3, Hill discloses:
wherein each coiled path maintains a slope from the vane inlet to the vane outlet (Fig 7d: Coiled path from the 78 to 82).
Regarding claim 4, Hill discloses:
wherein each cross-section of each of the internal channels maintains an equal flow area from the vane inlet to the vane outlet (Par 8: Each cross section maintains laminar flow).
Regarding claim 10, Hill discloses:
wherein the vane inlet cross-sections are not parallel and not perpendicular to the vane outlets (Outlets and inlets are not perpendicular or parallel).
Regarding claim 11, Hill discloses:
wherein the funneling section includes the plurality of vane inlets (Section on the outer wall that leads into the inlets).
Regarding claim 12, Hill discloses:
wherein the material of the housing includes metallic materials (Par 82-92: Rotors are made from additive, forming, and subtractive method which all contain metal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 20070116561. 
Regarding claim 5, Hill discloses all of the above limitations. However, Hill is silent as to:
wherein each of the vane outlets includes a cross-section having an isosceles triangle.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the angles of the triangle as an obvious matter of design choice since the applicant has not disclosed that the changes of the angles of the triangle to solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the triangular cross section of Hill. (MPEP 2144 04 (IV) (A)).
Regarding claim 6, Hill discloses all of the above limitations. However, Hill is silent as to:
wherein each of the isosceles triangles includes base angles between 30 and 70 degrees.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the angles of the triangle as an obvious matter of design choice since the applicant has not disclosed that the changes of the angles of the triangle to solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the triangular cross section of Hill. (MPEP 2144 04 (IV) (A)).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 20070116561 in view of Brasz US 5467613.
Regarding claim 7, Hill discloses all of the above limitations. However, Hill is silent as to:
wherein the internal channels include at least two differing cross-sections from the vane inlet to the vane outlet.
From the same field of endeavor, Brasz teaches: 
wherein the internal channels include at least two differing cross-sections from the vane inlet to the vane outlet (Fig 6: Profile converges at 35 from inlet to outlet).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hill to have a converging diverging triangular cross section to facilitate break down of vapor pockets (Col 5, line 40-45).
Regarding claim 8, Hill discloses all of the above limitations. However, Hill is silent as to:
wherein the cross-section of the internal channels changes does not include a step therein from the vane inlet to the vane outlet.
From the same field of endeavor, Brasz teaches: 
wherein the cross-section of the internal channels changes does not include a step therein from the vane inlet to the vane outlet (Fig 6: Profile converges at 35 from inlet to outlet and does not have a step (flat surface) and is a continuous slope).
This claim modification is made in claim 7. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 20070116561 in view of Garman et al. US 7281901.
Regarding claim 13, Hill discloses:
A method of making an impeller (Fig 2: 1) comprising the steps of: 
a housing (24 and 22) of an impeller (Fig 2: 1) including vanes (Fig 3b:vanes that lead from 78 to 82) having a triangular cross-section (Fig 7d; Par 52: Triangle cross sections) from a respective vane inlet to a respective vane outlet (Triangle cross section from 78 to 82) internal to the housing (Vanes in the housing 24 and 22). 
However, Hill is silent as to:
forming a housing of the impeller including vanes having a triangular cross-section, from a respective vane inlet to a respective vane outlet,  internal to the housing by laser powder bed fusion.
From the same field of endeavor, Garman teaches: 
forming a housing of an impeller by laser powder bed fusion (Col 2, line 23-40: Manufacturing method of melding metal powder in layers from first end of the spine to the second end of the spine).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hill to be manufactured through S melding metal powder in layers to increase the time of manufacture and to create hollow geometries to reduce mass (Col 5, line 11-30).
The combination would result in: forming a housing of an impeller including vanes having a triangular cross-section internal to the housing by laser powder bed fusion.
Regarding claim 14, Hill discloses all of the above limitations. However, Hill is silent as to:
wherein the forming step includes a build direction from a vane outlet to a vane inlet.
From the same field of endeavor, Garman teaches: 
wherein the forming step includes a build direction from a vane outlet to a vane inlet (Col 2, line 23-40: Manufacturing method of melding metal powder in layers from first end of the spine to the second end of the spine).
This claim modification is made in claim 13. 
Regarding claim 15, Hill discloses all of the above limitations. However, Hill is silent as to:
wherein the forming step includes a build direction from an impeller base to an impeller inlet cavity.
From the same field of endeavor, Garman teaches: 
wherein the forming step includes a build direction from an impeller base to an impeller inlet cavity Col 2, line 23-40: Manufacturing method of melding metal powder in layers from first end of the spine to the second end of the spine).
This claim modification is made in claim 13. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745